          Case 1:19-cv-01466-NONE-SKO Document 82 Filed 11/17/20 Page 1 of 3



 1
     CURTIS LEE MORRISON (State Bar No. 321106)
 2   THE LAW OFFICE OF RAFAEL URENA
     925 N. La Brea, 4th Floor
 3
     Los Angeles, California 90038
 4   Telephone: (703) 989-4424
     Email: curtis@curtismorrisonlaw.com
 5   Attorney for Plaintiffs
 6

 7
                           UNITED STATES DISTRICT COURT
 8                    FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10

       SEYED AMIN SAM
11                                                   Case No.: 1:19−CV−01466−NONE−SKO
       MOTAGHEDI, ET AL.,
12
           Plaintiffs,                               STIPULATION AND ORDER TO
13                                                   EXTEND DEADLINE
14            v.
                                                     (Doc. 81)
15     MICHAEL R. POMPEO, ET AL.,
16                                                   Honorable Judge Sheila K. Oberto
           Defendants.
17

18
            In lieu of pending motions awaiting judgment in his case, including Plaintiffs’ March 16,
19
     2020 Motion under F.R.C.P. 12(f). (Dkt. No. 58) and Plaintiffs’ October 5, 2020 Motion to Compel
20

21
     Production of the Complete Administrative Record. (Dkt. No. 77), Plaintiffs, hereby request an

22   extension of deadlines set in the Court’s scheduling order (Dkt. No. 66). Defendants do not object,

23   except to note that the Defendants also have a pending motion to stay all briefing deadlines in this

24   case. Dkt. No. 67.
25

26

27

28
           Case 1:19-cv-01466-NONE-SKO Document 82 Filed 11/17/20 Page 2 of 3


            The parties now stipulate that the date for filing Plaintiffs’ motion for summary judgment
 1
     should be extended to January 19, 2021. Defendants state that they do not intend to file an
 2

 3   opposition at this time because defendants have requested a stay in all briefing deadlines. Dkt.

 4   67.

 5

 6

 7
     Dated: November 16, 2020
 8

 9                                                /s/ CURTIS LEE MORRISON

10                                                CURTIS LEE MORRISON
                                                  Attorney for the Plaintiffs
11

12   Dated: November 16, 2020
13
                                                  MCGREGOR W. SCOTT
                                                  United States Attorney
14

15                                                /s/ AUDREY B. HEMESATH
                                                  AUDREY B. HEMESATH
16                                                Assistant United States Attorney

17

18                                                ORDER
19
            Pursuant to the stipulation of the parties (Doc. 81), and good cause appearing, IT IS
20
     HEREBY ORDERED that the Court’s scheduling order (Doc. 66) is MODIFIED as follows:
21
            1.      Plaintiffs’ motion for summary judgment shall be filed by no later than January
22
                    19, 2021.
23
            2.      Defendants’ opposition to Plaintiffs’ motion, as well as their cross-motion for
24
                    summary judgment, shall be filed by no later than February 9, 2021.
25
            3.      Plaintiffs’ reply brief in support of their motion, as well as their opposition to
26

27

28
           Case 1:19-cv-01466-NONE-SKO Document 82 Filed 11/17/20 Page 3 of 3



 1                     Defendants’ cross-motion for summary judgment, shall be filed by no later

 2                     February 23, 2021.

 3            4.       Plaintiffs’ motion for summary judgment and Defendants’ cross-motion for

 4                     summary judgment shall be set for hearing no later than March 24, 2021.

              5.       The Court holds Settlement Conferences on Tuesdays and Thursdays at 10:30 a.m.
 5
                       Counsel are to thoroughly discuss the advantages of and possibilities for settlement
 6
                       with their respective clients, and each other, in order to propose a date on which a
 7
                       Settlement Conference will be set. By no later than December 15, 2020, the parties
 8
                       shall file a joint statement 1) confirming that they have met and conferred, and 2)
 9
                       setting forth three to four proposed Settlement Conference dates in accordance with
10
                       the Court’s calendar.1
11
     IT IS SO ORDERED.
12

13   Dated:        November 17, 2020                                         /s/   Sheila K. Oberto                   .
                                                                UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20

21

22

23

24

25
     1 The Court notes that the parties did not comply with this Court’s prior deadline of September 16, 2020, to provide
     settlement conference dates. Failure to comply with this order may be grounds for the imposition of sanctions
     on any and all counsel as well as any party or parties who cause non-compliance with this order.
26

27

28
